Citation Nr: 0819803	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  07-36 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to special monthly compensation based on the need 
for aid and attendance or by reason of being housebound. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1942 to January 
1944. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to the 
benefit currently sought on appeal.

For good cause shown, namely the veteran's advanced age, a 
motion to advance this appeal on the Board's docket has been 
granted under the authority of 38 U.S.C.A.    § 7107(a) and 
38 C.F.R. § 20.900(c).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran attributes an inability to care for himself to a 
service-connected mental disorder for which he receives a 
total disability rating.  Specifically, he has alleged that 
he is unable to administer his medications or feed himself 
without assistance.  

VA clinical records show that the veteran led an active 
lifestyle until approximately March 2006.  He worked in his 
garden, mowed his lawn and reported "feeling good" to his 
treating physicians.  

The record reflects that the veteran's wife died in January 
2007.  Immediately thereafter, the veteran's stepson 
requested that the veteran's VA physician assist in filing 
for special monthly pension, as there was "no one that can 
take care of him and [the veteran] is in bad shape."  In 
February 2007, a VA clinician noted that the death of the 
veteran's wife had exacerbated his service-connected mental 
disorder.  The veteran indicated that he had recently fallen 
and that he found it difficult to cook for himself.  No 
further records were available.  

The veteran has not received a VA aid and attendance 
examination; however, it appears that the veteran's ability 
to care for himself may have begun to deteriorate as a result 
of the reported exacerbation of his mental disorder.  
Therefore, a current aid and attendance examination is 
necessary to determine the veteran's current level of 
disability and to evaluate his specific visual capability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the file the 
records of the veteran's treatment at the 
Knoxville VA Medical Center from February 
2007 to the present.

2.  Schedule the veteran for a VA aid and 
attendance examination.  The examiner 
should review the claims file and note 
review of the claims file in the 
examination report.  The examiner is 
requested to provide an evaluation of all 
of the veteran's disabilities on his 
capability for self care in his home.  The 
examiner's assessment must include, but 
not be limited to, a valuation of such 
conditions as: the inability of the 
veteran to dress or undress himself or to 
keep himself ordinarily clean and 
presentable; inability to attend to the 
wants of nature; or incapacity, physical 
or mental, which requires care or 
assistance on a regular basis to protect 
the claimant from hazards or dangers 
incident to his daily environment.  

3.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2007).  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 
